Citation Nr: 0906279	
Decision Date: 02/20/09    Archive Date: 02/27/09

DOCKET NO.  05-12 478	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Montgomery, 
Alabama


THE ISSUES

1.  Entitlement to an increased rating in excess of 20 
percent for left ankle pain with lateral instability 
secondary to twisting injury, effective January 20, 2004. 

2.  Entitlement to an increased rating in excess of 30 
percent for chronic dyspepsia and gastroesophageal reflux 
effective June 5, 2000.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

H.J. Baucom, Associate Counsel



INTRODUCTION

The Veteran had active service from March 1985 to March 1989.  

This matter comes before the Board of Veterans' Appeals (BVA 
or Board) from a March 2004 rating decision of the Department 
of Veterans Affairs (VA), Regional Office (RO) in Columbia, 
South Carolina, and two rating decisions of the Department of 
Veterans Affairs (VA), Regional Office (RO) in Montgomery, 
Alabama, dated, July 2004 and April 2008.  The March 2004 
rating decision evaluated the Veteran's claim for an 
increased rating and continued the hiatal hernia with chronic 
dyspepsia and gastroesophageal reflux disease as 30 percent 
disabling and deferred an increased evaluation for chronic 
left ankle pain with lateral instability secondary to 
twisting injury.  The July 2004 rating decision evaluated the 
Veteran's chronic left ankle pain with lateral instability 
secondary to twisting injury and continued the rating at 10 
percent disabling.  The April 2008 rating decision increased 
the Veteran's chronic left ankle pain with lateral 
instability secondary to twisting injury rating to 20 percent 
disabling effective January 20, 2004.  

In his August 2004 notice of disagreement, the Veteran voiced 
disagreement with the evaluations assigned for both his left 
ankle disability and hiatal hernia with chronic dyspepsia and 
gastroesophageal reflux disability.  However, the February 
2005 statement of the case addressed only the service-
connected left ankle rating. The increased rating claim for 
hiatal hernia with chronic dyspepsia and gastroesophageal 
reflux will be remanded for issuance of a statement of the 
case. Manlincon v. West, 12 Vet. App. 238 (1999).

In February 2008 the Veteran filed an informal a claim for 
acute gastritis and gastrointestinal bleed secondary to his 
service-connected hiatal hernia with chronic dyspepsia and 
gastroesophageal reflux disability or at least sharing the 
same original condition for which he was treated in service.  
This matter is referred to the RO for appropriate action. 

The appeal is REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, DC.  VA will notify the 
appellant if further action is required.
REMAND

The Veteran was afforded a VA examination in May 2004 and 
March 2008.  
The May 2004 examiner stated there were no medical records to 
review. The examiner diagnosed left ankle pain secondary to 
tendonitis with slight decrease in range of motion. The 
examiner noted that prolonged standing or walking would 
develop severe pain in the ankle which effected the Veteran's 
limitations.  The Veteran reported that he has significant 
pain in the ankle after walking or standing.  

The March 2008 VA examination noted that the claims file was 
not available for review.  

The evidence tends to show that the Veteran's employability 
is adversely impacted by his service connected left ankle. 
The Veteran has reported to the VA examiner that he has 
swelling in his ankle everyday as a result of walking while 
performing his job. He also reported that his left ankle pain 
reduces his productivity and efficiency.   Additionally, the 
records reveal that the Veteran was incapacitated from work 
from January 25 to February 10, 2008 and requested Family 
Medical Leave from his employer.  While these documents were 
received before the Veteran's appeal had been certified to 
the Board, no waiver of review by the Agency of Original 
Jurisdiction was provided under 38 C.F.R. § 20.1304, see also 
38 C.F.R. § 19.37. 

The Veteran has reported swelling and pain in his ankle 
everyday.  In rating musculoskeletal disabilities, it is 
appropriate to consider additional limitation of function due 
to factors such as pain, weakness, incoordination and 
fatigability.  See 38 C.F.R. §§ 4.40 and 4.45 and DeLuca v. 
Brown, 8 Vet. App. 202, 206-07 (1995).  In the present case, 
the evidence of record reveals complaints and findings of 
left ankle pain and swelling. 

Concerning the issue of entitlement to an increased 
evaluation for hiatal hernia with chronic dyspepsia and 
gastroesophageal reflux disease evaluated as 30 percent 
disabling beginning June 5, 2000, the Veteran submitted a 
notice of disagreement as to the August 2004 rating decision 
in December 2004.  A statement of the case has not yet been 
issued. The matter must be referred for the preparation of a 
statement of the case to afford the Veteran an opportunity to 
perfect an appeal of these issues.  See Manlincon, 12 Vet. 
App. at 240-41.


Accordingly, the case is REMANDED for the following action:

1.  Ensure that all identified VA and non-
VA treatment records identified by the 
Veteran have been obtained. 

2. Contact the Veteran's employer to 
ensure that all relevant records 
concerning the Veteran's current 
employment; including the effect his 
service-connected left ankle disability 
has on his employment and the amount of 
work he has missed have been obtained.  

3.  Ensure that the claims file and all 
identified VA and non-VA treatment records 
are available for the VA examiner.  The 
examiner should consider additional 
limitation of function due to factors such 
as pain, weakness, incoordination and 
fatigability.

4. After completing #1-3, and any other 
development deemed appropriate, adjudicate 
the claim for a increased rating for the 
left ankle disability under 38 C.F.R. § 
3.321(b) with application of all 
appropriate laws and regulations and 
consideration of any additional 
information obtained as a result of this 
remand. 

5. Issue a statement of the case regarding 
the issue of entitlement to an increased 
evaluation for hiatal hernia with chronic 
dyspepsia and gastroesophageal reflux 
disease, evaluated as 30 percent beginning 
June 5, 2000. The appellant should be 
apprised of his right to submit a 
substantive appeal as to this issue and to 
have his claim reviewed by the Board. 

8. If any benefit sought on appeal remains 
denied, the Veteran should be provided a 
supplemental statement of the case. The 
supplemental statement of the case must 
contain notice of all relevant actions 
taken on the claim for benefits, to 
include a summary of the evidence and 
discussion of all pertinent regulations. 
An appropriate period of time should be 
allowed for response.

The Veteran also must be advised of the 
time limit in which he may file a 
substantive appeal with respect to the 
issue of entitlement to an increased 
rating for chronic dyspepsia and 
gastroesophageal reflux. 38 C.F.R. § 
20.302(b).  

The appellant has the right to submit additional evidence and 
argument on the matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2008).





_________________________________________________
RONALD W. SCHOLZ, 
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2007).




